UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILINGSEC FILE NUMBER000-21555CUSIP NUMBER (Check one):o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-Do Form N-SARo Form N-CSR For Period Ended: March 31, 2016 o Transition Report on Form 10-Ko Transition Report on Form 20-Fo Transition Report on Form 11-Ko Transition Report on Form 10-Qo Transition Report on Form N-SARFor the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I — REGISTRANT INFORMATION StemGen, Inc.Full Name of Registrant800 Town and Country Blvd., Suite 300Address of Principal Executive Office (Street and Number)Houston, Texas 77024City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D,or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III — NARRATIVEThe registrant's quarterly report on Form 10-Q for the period ended March 31, 2016, could not be filed within the prescribed time period because the Company needs additional time to complete the financial statements and to prepare the Form 10-Q. The registrant anticipates that it will require no more than the additional 5 days allowed to complete and file the Form 10-Q.PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification John David Walls832431-3292(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes o No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2StemGen, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 17, 2016By:/s/ John David WallsJohn David WallsCEO3
